Citation Nr: 18100150
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 15-14 378A
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
 
REMANDED ISSUE
The issue of service connection for the cause of the Veterans death, to include as a result of in-service exposure to ionizing radiation, is remanded for additional development.
The appellant is the surviving spouse of a Veteran who served on active duty from March 1941 to December 1945.  The Veteran died in December 2004.
In May 2016, the appellant testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.
The Veterans death certificate indicates his immediate causes of death were metastatic colon cancer, ventricular bigeminy and hypertension.  He was not service-connected for any of those diseases at the time he died.  The appellant contends that the Veterans metastatic colon cancer was the result of unprotected exposure to radiation as an X-ray technician over the course of his four years of service.  See February 2014 Statement in Support of Claim.  She submitted numerous articles indicating that protection against exposure to X-ray radiation was not worn or mandatory in the early 1940s and that such exposure increased the risk of developing particular diseases, to include various cancers.
The Veterans DD-214 confirms that he served as an X-ray technician during his period of service and exposure to ionizing radiation during that time is conceded.  The record also reflects that after service the Veteran worked as a chiropractor for over 40 years and did not perform X-rays.  He was diagnosed with metastatic colon cancer in 2004 and passed away shortly thereafter.  The central question is whether, in this Veterans case, exposure to X-ray radiation in the early 1940s at least as likely as not caused manifestation of the colon cancer that led to his death.
Pursuant to VA regulations, service connection for a disability that is claimed to be due to exposure to ionizing radiation during service can be demonstrated through one of three methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of presumptively service-connected cancers that are specific to radiation-exposed Veterans (including colon cancer).  38 U.S.C. § 1112(c) (2012); 38 C.F.R. § 3.309(d) (2017).  Second, a radiogenic disease (including any type of cancer) may be service-connected pursuant to 38 C.F.R. § 3.311 if all applicable provisions therein are met.  Third, direct service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that a disease diagnosed after discharge from service was otherwise incurred during active service, including as a result of exposure to ionizing radiation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).
Although entitlement under 38 C.F.R. § 3.309(d) is not warranted because the Veteran did not participate in a radiation-risk activity as defined in 38 C.F.R. § 3.309(d)(ii) and the probative evidence currently of record does not demonstrate entitlement to service connection on a direct basis, further development is necessary pursuant to 38 C.F.R. § 3.311, which outlines procedures to be followed in adjudicating a claim for service connection for radiogenic diseases, including colon cancer.
Under 38 C.F.R. § 3.311(4)(b), when it is determined that a veteran was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, or other activities as claimed, here 4 years as an X-ray technician without protective gear, and the veteran subsequently develops a radiogenic disease, here colon cancer, and such disease first becomes manifest within the period specified in paragraph (b)(5), here 5 or more years after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration pursuant to paragraph (c) of the section.  Here, the Veteran meets the criteria set forth in 38 C.F.R. § 3.311(4)(b); exposure to ionizing radiation is conceded and the Veteran was diagnosed with colon cancer, a radiogenic disease, more than 5 years after conceded exposure.  Therefore, although additional delay is regrettable, the case must be remanded for the appropriate development to fully satisfy the duty to assist. 
The matter is REMANDED for the following action:
1. Obtain an independent dose estimate from the VA Under Secretary for Health regarding the Veterans exposure to ionizing radiation as an X-ray technician between 1941 and 1945.  38 C.F.R. § 3.311(a).
Thereafter, refer the matter to the Under Secretary for Benefits for further consideration in accordance with paragraphs (c)-(e) of 38 C.F.R. § 3.311.
2.  After the development requested is completed, readjudicate the claim.  If the benefit sought is not granted, furnish the appellant and her representative a supplemental statement of the case and provide an opportunity to respond in accordance with applicable statutes and regulations.  The case should then be returned to the Board for further appellate review, if otherwise in order.
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	C. Boyd Iwanowski

